Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strecker (US 2001/0003801).
Regarding claim 1, Strecker discloses a stent (1; Figure 28) that is delivered through the inside of a flexible hollow tube (22) and supporting the inner wall of an in vivo lumen (21) from the inside while the stent is being placed in the in vivo lumen, comprising: a structure that takes: an elongate form to elongate along the inside of the flexible tube by pulling the stent in a longitudinal direction (capable of this as evident from Figure 28 and ¶[0119], [0124]), and a support form to support the inner wall of the in vivo lumen from the inside by releasing the stent; and a hook (81; Figure 30) for collection, wherein the stent moves backward through the inside of the flexible tube, transforming itself from the support form to the elongate form, by hooking the hook on a snare for collection and pulling the hook in the flexible tube (¶[0119], [0124]), and then the stent is collected outside the body (capable of this after being withdrawn back into the hollow tube). 
Regarding claim 2, the hook is formed at one end of the stent, and the stent is coiled from the hook while maintaining the support form (evident from Figures 1 and 30). 

Regarding claim 4, the hook is formed at one end of the stent, and the stent while maintaining the support form comprises: a first pulse part (Region of wire between cross-over points 24; Figures 7 and 8) that elongates in a first pulse form from the hook in a longitudinal direction, the first pulse part that is approximately semicircular (evident from Figures 7 and 8), viewed from the end in a longitudinal direction; a turned-back part (4; as in Figure 1) that is formed at the end of the first pulse part that is opposite to the hook; and a second pulse part (3’) that elongates in a second pulse form from the turned-back part toward the hook and connects to the hook, the second pulse form that is plane-symmetrical against the first pulse form. Alternatively each pulse part can be one of the opposing halves of the sent (opposing at members 29 in Figure 9).
Regarding claim 5, the pulse parts adjacent in a circumferential direction are interlaced and engaged with each other (at 24; Figure 7). 
Regarding claim 6, each half of the stent in Figure 9 (longitudinal halves separated at opposing sections 29) can be regarded as a first or second zig-zag part as claimed (a zig-zag can be broadly regarded as a sinusoidal shape). It is noted that one skilled in the art would recognize that all embodiments are intended to be joined at both ends regardless of whether or not this is depicted.
Regarding claim 7, the zig-zag parts adjacent in a circumferential direction are interlaced and engaged with each other (one zig-zag part interlaces and engages with the opposite adjacent one at cross-over 24 in Figure 11). 
Regarding claim 8, the stent that is formed of a shape-memory alloy wire, comprising a structure that takes an elongate form to elongate along the inside of the flexible tube when the stent is cooled below a body temperature, and a support form to support the inner wall of an in vivo lumen from the inside when the stent is warmed to a body temperature (¶[0015]). 
Regarding claim 9, some portion of the hook would be located in a radially inner direction as claimed as evident from Figure 30 (since it has a thickness and is not located radially outward of the stent).
Regarding claim 14, the material of the wire is any one of a nickel-titanium alloy, a stainless steel, titanium, and a titanium alloy (¶[0093]). 
Regarding claim 18, the surface of the stent is coated with a medicine (¶[0033]). 
Regarding claim 19, the medicine is a physiologically active substance (¶[0033] as almost every medicine is). 
Regarding claim 20, the stent is sized for and could be used to treat aortic dissection (evident from Figure 18; noting aorta 60). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Strecker (US 2001/0003801).
Regarding claim 10, Strecker discloses that the stent is intended to have approximately the same outside diameter as the inside diameter of an aorta in the area of an infrarenal aneurysm (¶[0034]; Figure 18) but fails to specifically disclose that the stent has an outside diameter within the claimed range.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the stent of Strecker with an outside diameter as claimed since this range closely matches with that of the aorta in the area of an infrarenal aneurysm (see Figure 3 of Punjara et al.  - attached to this Office action).
Regarding claim 11, the outside diameter of the stent changes in a longitudinal direction when it takes the support form (evident from e.g. Figures 2 or 25).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Strecker (US 2001/0003801) in view of Armstrong et al. (US 2002/0138129).
Regarding claims 12 and 13, Strecker fails to disclose the specific range of wire diameters or strengths as claimed.  Strecker discloses that the wire may be made of nitinol (¶[0093])
Armstrong et al. teach that a nitinol wire for a stent having a diameter and strength within the claims range would allow for good compaction during delivery and would readily return to its original shape on deployment (¶[0069],[0070]).
.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strecker (US 2001/0003801) in view of Inoue et al. (US 5,762,944).
Regarding claims 15-17, Strecker fails to disclose that the wire has a resin layer on the surface as claimed.  Strecker discloses that the stent may be coated with a medicine (¶[0033]).
Inoue et al. disclose a polyurethane resin layer for a stent in order to prevent thrombosis (Abstract; col. 3, lines 1-10) which can have a thickness within the claimed range (col. 7, lines 30-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the resin layer of Inoue et al. on the stent wire of Strecker in order to prevent thrombosis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771